Citation Nr: 9910777	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  91-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	John M. McCarty, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel

INTRODUCTION

The veteran had active military service from April 1944 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 1993 the Board issued a decision which found, 
inter alia, that there was no new and material evidence to 
reopen the veteran's claim for service connection for a back 
disorder.  In an order dated in February 1995 the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated that decision and 
remanded the case for further action by the Board.  The case 
was remanded by the Board in June 1995 for further 
development by the RO. 

In a decision dated in May 1997 the Board denied, inter alia, 
the veteran's attempt to reopen his claim for service 
connection for a back disorder on the ground that he had not 
submitted new and material evidence.  The veteran continued 
his appeal to the Court.  In June 1997, on the basis of a 
joint motion of the parties, the Court remanded the issue to 
the Board for readjudication in accordance with the decision 
of the Federal Circuit Court of Appeals' in Hodge v. West 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that the veteran 
did not pursue an appeal as to that part of the Board 
decision which denied entitlement to an increased rating for 
a right foot disorder.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
RO in decisions in 1950 and 1953, first on the basis that 
such disorder was not shown, later because no nexus to 
service was shown.

2.  The additional evidence submitted since the 1953 decision 
of the RO which denied service connection for a back disorder 
is cumulative and does not include new information regarding 
whether the veteran has a back disorder which began during 
service or is related to service which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The evidence received since the 1953 decision of the RO which 
denied service connection for a back disorder is not new and 
material and that claim may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a back disorder.  
Service connection for a back disorder (congenital anomaly of 
the first sacral segment and coccydynia) was initially denied 
by the RO in a decision in May 1949 on the basis that it was 
not incurred in or aggravated during service.  The veteran 
was not notified of that decision.  In a rating action in 
February 1950 service connection for residuals of a back 
injury was denied as not found on the last examination.  He 
was notified of that determination and did not appeal within 
one year after of issuance of that notification.  In a rating 
action in October 1953 service connection for residuals of 
removal of a fibrous mass from the lumbo-dorsal muscles was 
denied on the grounds that the condition was not shown during 
service and the veteran was notified of that decision.  
Service connection for a back condition was again denied in a 
rating action in September 1965, but there is no evidence 
that the veteran was notified of that determination.  The 
decisions of February 1950 and October 1953 were not appealed 
and became final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1998).  

In order to reopen his claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  The Court has held that new evidence is 
not that which is merely cumulative of other evidence on the 
record and material evidence is that which is relevant and 
probative of the issue at hand.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  The Court has also held that in 
determining whether an appellant has submitted new and 
material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material." 

At the time of the February 1950 and October 1953 rating 
decisions the evidence of record consisted of service medical 
records which showed that in October 1944 the veteran 
complained of constant headaches and back pain.  Examination 
was negative.  Service medical records contain no other 
evidence relating to a back disorder.  On separation 
examination in January 1946 it was reported that the veteran 
had broken his right foot in a fall in June 1945.  There was 
no notation of a previous back injury.  It was reported that 
the veteran had no musculoskeletal defects.  

On VA examination in February 1948 the veteran reported that 
he broke his right foot in 1945.  There were no complaints or 
findings of a back disorder.  

The veteran was hospitalized at a VA facility in May and June 
1948 for treatment of malaria.  He described his malaria 
symptoms including weakness and aching in the legs.  He 
reported that more recently pain and soreness had spread to 
his back.  
X-rays of the lumbo-sacral region showed no arthritic 
changes.

There were no complaints or findings of a back disorder 
reported on VA examination in January 1949.

The veteran was hospitalized at a VA facility from February 
to April 1949 for treatment of malaria.  X-rays of the first 
sacral vertebrae revealed a congenital anomaly of pseudo-
arthrosis on the left with no impingement on the right.  X-
ray of the coccyx was negative.  The diagnoses included 
congenital anomaly of the first sacral segment and 
coccydynia.

In a sworn statement dated in November 1949 the veteran 
reported that in April or May 1945 he fell from a stack of 
supplies.  He stated that one case fell on his right leg and 
foot and broke his foot and injured the lower part of his 
back down to his tailbone.  He related that a cast was placed 
on his foot, but he was told nothing could be done for his 
back.  He indicated that he continued to have back problems.  
He also submitted a statement from a sergeant who knew him in 
service and who stated that he knew that in service the 
veteran was marked "Quarters" due to a broken foot and a 
back injury and was laid up for several months because of 
those injuries.

On VA examination in February 1950 the veteran did not report 
complaints of back pain.  Examination revealed tenderness to 
pressure over the first and second lumbar vertebrae.

The veteran was examined by A. Seldon Mann, M.D., in June 
1950.  He complained of soreness in the left side and 
backache.  He reported pain in the lumbar area occasionally 
going down the left leg which he stated he had had since a 
box fell on him in 1945.  X-rays revealed a transitional type 
sixth lumbar vertebra with a left transverse process which 
articulated with the sacrum.  There was no disc narrowing 
between L6 and the sacrum.  There was questionable narrowing 
of the posterior portion of the L5 disc and minimal lipping 
on lumbar bodies.  An orthopedic consultant felt that the 
veteran did not have a ruptured disc, but that his abnormal 
transverse process which articulated with the ilium was 
responsible for his back pain.

In a statement dated in September 1953, J. W. Cummins, M.D., 
reported that he began treating the veteran for malaria in 
1946 and that he gave a history of packing cases falling on 
him in service and injuring his back.  He continued to 
complain of pain in the back, more on the left than on the 
right and in the left upper abdomen. Exploratory surgery 
through a posterior lumbar incision in June 1952 revealed a 
dense fibrous mass in the fascial layers of the lumbo-dorsal 
muscles which extended into the peritoneum.  The physician 
opined that the fibrous tissue growth was probably the result 
of trauma several years before.  After surgery the veteran 
continued to report similar pain in the left back.

On VA examination in August 1953 the veteran complained of 
low back pain radiating down the left leg.  Examination 
revealed normal contours and full range of motion of the 
back.  There was no muscle spasm.  Reflexes were normal and 
straight leg raising was negative.  There was a post-
operative scar above the left ilium.  X-rays findings were 
not clinically significant.  The examiner concluded that 
there was no objective evidence of back or disc pathology.

Since that time the veteran has submitted additional evidence 
consisting of an August 1965 statement from Dr. Cummins 
showing that the veteran had complaints of back pain and 
examination revealed tenderness over the back.  The diagnosis 
was old injury of the left lumbar dorsal area.  

The veteran also submitted copies of letters he purportedly 
wrote to his mother in 1945.  In one of those letters 
reference is made to a broken foot.  There is no mention of a 
back injury.  In an attached summary dated in February 1991 
the veteran states that he did not mention his back injury 
because he did not want to concern his mother.

In a letter dated in February 1991, W. B. Liles, M.D., 
reported that he first saw the veteran in 1951 complaining of 
pain in the left loin radiating into the left lower abdomen 
and, at times, into the left leg.  Occasionally he had 
numbness and tingling of the left leg.  The veteran related 
the pain to an accident in service.  Examination revealed 
that the veteran walked without a limp.  His spine was 
straight.  There was tenderness in the region of the left 
eleventh and twelfth ribs near the spine.  The physician 
stated that he was present at, and assisted in, surgery to 
locate the cause of the pain.  A subfascial lipoma was found 
in the region of the twelfth nerve and removed.  The 
veteran's convalescence was normal.  He continued to have 
pain.  The impression was pain in the left loin of 
unexplained nature, probably related to the injury in 
service.

In a letter dated in February 1991 a service comrade of the 
veteran reported that he served with the veteran and 
remembered that the veteran sustained a back injury when a 
lode of supplies fell on him, striking his back and causing 
severe injury to his back and a broken foot or ankle.

The veteran and his wife testified at a hearing before a 
hearing officer at the RO in June 1991.  The veteran 
described the incident in service when he contends he injured 
his back.  His wife stated that he did not have back pain 
prior to service and that he wrote to her while he was in 
service and told her that he hurt his back.

In June 1991 a copy of a report of an x-ray in June 1952 was 
received.  The report showed that an x-ray of the veteran's 
lumbar spine revealed a partial sacralization of the left 
transverse process of the fifth lumbar vertebra.  The fourth 
lumbar vertebra showed some narrowing of the body as compared 
with the vertebrae above and below having somewhat the 
appearance of a possible old fracture.  The superior border 
of that vertebra appeared a little rougher than normal and 
there was some narrowing of the joint space between the third 
and fourth lumbar vertebrae.  There was no evidence of 
arthritic changes.

On VA examination in June 1992 the veteran reported that 
following his accident in service he had a painful back and 
was told that there was a large bruise in the left lower 
back.  He stated that his back was taped.  

Records from J. A. Bermudez, M.D., received in November 1996, 
cover the period from January 1992 to October 1996, and 
describe treatment of the veteran for a back disorder, 
including a decompressive laminectomy at the levels of L3, 
L4, and L5 in August 1995.

When the veteran initially claimed service connection for a 
low back condition, he based the claim on an injury to his 
back during service.  The claim was denied by the RO because 
the evidence failed to establish that he had a back disorder 
which could be shown to be a residual of the claimed in-
service injury.  He did establish that he had x-ray anomalies 
in his low back and that he had a fibrous mass removed from 
his lumbo-dorsal area, but he did not establish a nexus 
between those disorders and the claimed in-service injury.  
He may well have sustained an injury to his back in the 
manner in which he described, but any such injury would have 
been acute and transitory in nature and left no residuals, 
since there was no evidence of a back disorder on separation 
examination in January 1946 or on VA examination in February 
1948.  On both of those examinations the veteran reported 
foot symptoms, and on the VA examination he mentioned an 
injury during service, but significantly, he made no mention 
of any back symptoms or of an injury to the back.  The 
principal reason for the denial of service connection for a 
back disorder in 1950 and 1953 was not the absence of a back 
disorder or the lack of medical records of treatment for a 
back disorder in service, but rather the absence of evidence 
establishing a nexus between any existing back disability and 
an in-service injury.

With that background in mind, the Board is now charged with 
analyzing the evidence submitted since 1953 to determine 
whether any of it constitutes "new and material" evidence 
for the purpose of reopening the veteran's claim of service 
connection for a back disorder.  In 1965 the veteran 
submitted a statement from Dr. Cummins which showed that the 
veteran complained of back pain and the diagnosis was old 
injury of the left lumbar area.  However, a statement from 
Dr. Cummins had been considered at the time of the 1953 
denial of service connection for a back disorder, and the 
1965 statement from him did not provide any new information 
to link the veteran's back complaints to an in-service 
injury.  Likewise, the statement of Dr. Liles dated in 
February 1991 did not add any new information to that which 
was of record at the time of the denial of the veteran's 
claim in 1953.  Dr. Liles noted that the nature of the 
veteran's "left loin" pain was "unexplained" and 
"probably related to" an in-service injury.  However, Dr. 
Liles did not identify any existing residuals of an in-
service injury and, therefore, his statement does not 
establish a nexus between such an injury and a present back 
disorder.  Accordingly, the Board concludes that neither of 
those additional medical statements is "new" for the 
purpose of reopening the veteran's claim for service 
connection for a back disorder.  

The report of an x-ray of the lumbar spine in 1952 shows a 
"possible" old fracture, but, even if the balance of the 
evidence established that there had been such a fracture, 
there is, again, no nexus between those x-ray findings and an 
in-service injury.  The medical records from Dr. Bermudez 
dated in the 1990's refer only to recent treatment of the 
veteran's back disorder and contain no information concerning 
the cause or time of onset of a back disability.  Since that 
additional evidence does nothing to establish a nexus between 
a present back disorder and any incident in service, it does 
not bear substantially or materially upon the specific matter 
under consideration and is not material.

The veteran submitted copies of letters he purportedly sent 
to his mother.  Since those letters make no mention of a back 
disorder, they cannot constitute new evidence of service 
connection for a back disorder in spite of the veteran's 
contention that he left that fact out of the letters so as 
not to worry his mother.  

The statement of a service comrade to the effect that the 
veteran sustained a back injury does nothing to establish a 
nexus between an injury in service and a present back 
disorder and, therefore, is not material.  Although both the 
veteran and his wife testified that he has had back pain 
continuously since an injury in service, neither of them is 
competent to testify as to a causal link between any present 
back disorder and the reported in-service injury.  Espirtu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, that evidence 
is not material.  

Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for a back disorder.  




ORDER

The appeal to reopen a claim of service connection for a back 
disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

